DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
.                  35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Claim 3 is rejected under 35 U.S.C. 101 because the claim is not to a process, machine, manufacture, or composition of matter. In the state of the art, transitory signals are commonplace as a medium for transmitting computer instructions and thus, in the absence of any evidence to the contrary and given a broadest reasonable interpretation, the scope of a “computer readable medium” covers a signal per se. A transitory signal does not fall within the definition of a process, machine, manufacture, or composition of matters. Any amendment to overcome such rejection should be supported based on the original disclosure.

Allowable Subject Matter
Claims 1-4 are allowed.
The following are examiner’s statement of reasons for allowable subject matter: 
Referring to claim 1, the Moon et al reference (US Patent Pub. 20070140498 A1) discloses a method of determining a second decode matrix for a set of L loudspeaker positions for decoding an encoded Ambisonics audio signal. The Moon et al reference taken alone or in combination with another, do not disclose, teach or fairly suggest the method of determining a second decode matrix for a set of L loudspeaker positions for decoding an encoded Ambisonics audio signal as a whole comprising: receiving the set of L loudspeaker positions; detecting a 2D loudspeaker setup for the set of L loudspeaker positions, wherein the 2D loudspeaker setup is detected based on a determination that each of the L loudspeaker positions has an elevation angle within a threshold number of degrees of a horizontal plane; adding one or more virtual loudspeaker positions             
                
                    
                        
                            
                                Ω
                            
                            ^
                        
                    
                    
                        L
                        +
                        1
                    
                    
                        '
                    
                
            
        , to the set of L loudspeaker positions to determine a new set of             
                
                    
                        L
                    
                    
                        2
                    
                
            
         loudspeaker positions, wherein at least one of the one or more virtual loudspeaker positions is at least one of             
                
                    
                        
                            
                                Ω
                            
                            ^
                        
                    
                    
                        L
                        +
                        1
                    
                    
                        '
                    
                
                =
                
                    
                        
                            
                                0,0
                            
                        
                    
                    
                        T
                    
                
            
         and             
                
                    
                        
                            
                                Ω
                            
                            ^
                        
                    
                    
                        L
                        +
                        1
                    
                    
                        '
                    
                
                =
                
                    
                        
                            
                                π
                                ,
                                0
                            
                        
                    
                    
                        T
                    
                
            
        ; determining a first decode matrix for the new set of             
                
                    
                        L
                    
                    
                        2
                    
                
            
         loudspeaker positions; and determining the second decode matrix for the set of L loudspeaker positions, wherein the second decode matrix is determined based on at least one coefficient of the first decode matrix, and wherein the second decode matrix is further based on weighting and distributing at least a coefficient for the one or more virtual loudspeaker positions             
                
                    
                        
                            
                                Ω
                            
                            ^
                        
                    
                    
                        L
                        +
                        1
                    
                    
                        '
                    
                
            
         based on a weighting factor             
                g
                 
                =
                
                    
                        1
                    
                    
                        
                            L
                        
                    
                
            
         as recited in claim 1.
Claims 3-4 are allowed for the same reason as claim 1.
Claim 2 depends on claim 1. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651                      				12/13/2022